DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 06/30/2022.
        Claims 1 and 8 have been amended.
        Claims 12-13 have been withdrawn-amended.
        Claims 14-20 have been withdrawn.
        Claims 21-22 have been added.
        Claims 2-7 and 9-11 have been remained.
         Claims 1-22 are currently pending in the application.
                                               Specification Objection
2.   The specification has been amended on 06/30/2022 and the specification objection filed on 03/30/2022 has been withdrawn.
                                              Examiner’s Amendment

3.       An Examiner’s Amendment to the record appears below. Should the changes 

and/or additions be unacceptable to applicant, an amendment may be filed as provided 

by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be 

submitted no later than the payment of the Issue Fee.
          
       The application has been amended as follows:

        IN CLAIM
       According to the election without traverse on 03/02/2022, the application has been amended as follows:
       Claims 12-20 have been canceled.
       Claims 1-11 and 21-22 are currently pending in the application

                           Examiner’s Statement of Reasons for Allowance
4.     Claims 1-11 and 21-22 are allowed.
5.     The following is an examiner’s statement of reasons or allowance
        None of the prior art teaches a display apparatus, comprising a storage capacitor including: a lower electrode including a first lower layer and a first upper layer stacked on each other; an upper electrode including a second lower layer and a second upper layer stacked each other, the upper electrode overlapping the lower electrode, a second gate insulating layer disposed directly between the upper electrode and the lower electrode; and wherein the second upper layer has a thickness greater than a thickness of the first upper layer, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-11 are directly or indirectly depend on the independent claim 1.

        None of the prior art teaches a display apparatus, comprising a storage capacitor including: a lower electrode including a first lower layer and a first upper layer stacked on each other, an upper electrode including a second lower layer and a second upper layer stacked each other, the upper electrode overlapping the lower electrode, wherein the lower electrode is spaced apart from the upper electrode; and wherein the second upper layer has a thickness greater than a thickness of the first upper layer., in combinations with the other structures as cited in the independent claim 21.
        Claim 22 is directly depend on the independent claim 21.
                                                         Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892